DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1 and 21-25 in the reply filed on 3/18/2022 is acknowledged.

Claim Status
	Claims 1 and 21-25 are currently pending for examination.
	Claims 2-20 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zaversky (Pub. No.: US 2019/0057561 A1) in view of Cui (Pub. No.: US 2019/0174102 A1).

Regarding claim 1, Zaversky teaches an access control system (Fig 1-Fig. 3, controlled access system 100), comprising:
a camera configured to detect an image regarding a subject (Fig. 1, cameras 152, 162, 172, 182, 192, para [0012], “For instance, a security camera at the entrance to a gated community may capture images and/or video of the individual”);
a database configured to maintain facial information and skeletal information regarding a plurality of subjects (Fig. 3, storage device 306, para [0041], “In another example, a security plan may restrict access to person 130 by any individual (e.g., not specific to individual 140) exhibiting a certain type of behavior, physiological and/or emotional state.” and para [0043], “In this regard, the second person may have consented to storage of various types of identification information including, biometric information such as photographs, voice recordings, video recordings, fingerprints, and the like, as well as telephone numbers, MAC addresses, license plate numbers, and so on that are associated with the second person.”, para [0010], “Physical identification of an individual subject to an access restriction in accordance with a security plan may be accomplished through different biometric factors such as facial recognition, voice recognition, detection, fingerprint scanning, and the like, using sensors throughout the managed environment.”);
a processor in communication with the camera and the database (Fig. processor 302), wherein the processor is configured to:
receive the image and identify a facial feature of the subject based on the image and the facial information maintained by the database;
receive the image and identify a gesture of the subject based on the image and the skeletal information maintained by the database (Fig. 2, step 220, para [0045], “The biometric detection of the second person in the managed environment may comprise a facial recognition via a camera deployed the managed environment, a voice detection via a microphone deployed in the managed environment, or a gait detection via the camera deployed in the managed environment, or a combination of any of such factors. In one example, the biometric detection is based upon a biometric reference for the second person that is contained in the security plan, e.g., a stored photograph or Eigen-face, a stored video or audio sample, a stored fingerprint, and so forth.”); and
determine physiological state based on at least one of the facial feature and the gesture (Fig. 2, step 230 and para [0046], “ At step 230, the processor detects at least one physiological state of the second person. In one example, the physiological state (or states) of the second person is determined via a camera in the managed environment and/or a microphone in the managed environment. For instance, captured audio or video recordings may be compared to stored signatures for various physiological (e.g., biometric and/or emotional) states” para  It should be noted that as referred to herein, a physiological state may comprise, for example, a physical/biometric state, such as having an elevated heart rate, having dilated pupils, having a high breathing rate, having an elevated sweat level, engaging in erratic walking, clenching fists, carrying a weapon or an object that can be used as a weapon, having slurred speech or incoherent speech, having a high level of detectable alcohol fume, and so forth”); and
an alarm device configured to output an alarm based on an indication of a physiological state from the processor (Fig. 2, steps 270-280).
Zaversky teaches the controlled access system is configured to determine the second person/subject’s physiological state based on the second person/subject’s facial and gait information but fails to expressly teach the physiological state is used to determine whether the subject is under duress.
However, in the same field of camera system, Cui teaches facial expression and body movements can be used to determine duress. See para [0019], “For example, the NVR can detect the duress or the fear exhibited by the one or more individuals in the secure area based on facial expressions, body movements, or body positions of the one or more individuals in the secure area.”.


Regarding claim 21, Cui in the combination teaches the access control system of claim 1, wherein to determine whether the subject is under duress based on at least one of the facial feature and the gesture, the processor is further configured to: 
determine a fear value based on the facial feature; and 
compare the fear value to a fear threshold (para [0017], “In some embodiments, the programmable processor 132 can detect the frightened individual in the video responsive to analyzing the video and detecting therein a frightened facial expression by an individual in the region R. For example, detecting the frightened facial expression by the individual can include comparing a detected face in the video with an image or template of a frightened individual.”).  

Regarding claim 23, Cui in the combination teaches the access control system of claim 1, wherein to determine whether the subject is under duress based on at least one of the facial feature and the gesture, the processor is further configured to: 
determining that the gesture corresponds to a registered representative of duress of the subject (para [0012], “In some embodiments, the NVR system can detect when an individual captured in the video data streams is lying motionless on the ground, the individual is on his knees, or both hands of the individual are raised for an extended period of time (e.g. 10-15 seconds), are raised on both sides or behind a head of the individual, or have open palms. Responsive thereto, the NVR system can determine that the individual is frightened, under duress, held at gunpoint, or near an armed individual”).  

Regarding claim 24, Zaversky in the combination teaches the access control system of claim 1, wherein the alarm identifies the subject under duress (Fig. 2 step 270-280, para [0055], “It should be noted that the method 200 may be expanded to include additional steps. For instance, in one example the method 200 may further include automatically sending notifications to security personnel or law enforcement of a violation of a security plan by the second person following step 230”).  

Regarding claim 25, Zaversky in the combination teaches the access control system of claim 1, wherein the alarm identifies a location of the subject under duress (para [0035], “Furthermore, the warning may include instructions to assist person 130 to avoid approaching individual 140, e.g., providing instructions to person 130 to travel in a direction that will create a greater separation between person 130 and individual 140.”.  Provides a relative location of the second person in problematic physiological state / duress to the first person.).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Zaversky (Pub. No.: US 2019/0057561 A1) in view of Cui (Pub. No.: US 2019/0174102 A1) as applied to claim 1, and further in view of Starner (Pub. No.: US 2014/0337634 A1).

Regarding claim 22, the combination teaches the access control system of claim 1, wherein to determine whether the subject is under duress based on at least one of the facial feature and the gesture, but fails to further teach the processor is further configured to: 
determine eye blinking information based on the facial feature; and compare the eye blinking information to an eye blinking threshold.  
In some embodiments, the HMD may be configured to detect a predetermined pattern of eye blinks, or the like, representative of a "panic button." The wearer may blink the predetermined pattern in order to notify authorities that while the wearer may provide matching biometric data for authentication, the wearer may be under duress.”. 
Therefore, it would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zaversky’s controlled access system to determine duress based predetermined blink pattern as taught by Starner to improve safety.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Erickson (Pat. No.: US 9,875,592 B1) teaches a restricted access system configured to analyze facial expression and body movement of a person to determine duress.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHEN Y WU/Primary Examiner, Art Unit 2685